DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 3/21/2022, with respect to independent claims, as amended, have been fully considered and are persuasive.

Examiner’s Amendment
The following examiner’s amendment corrects a minor informality:
Claim 1: A control unit, comprising: 
a plurality of error shutdown interfaces each of which, upon activation, switch off at least one component to be controlled by the control unit; 
wherein the control unit is configured to run one or more different applications, each of which is equipped to trigger an error shutdown, when an error is detected; 
wherein the control unit is additionally configured to provide internal interfaces for the one or more applications, one or more of the error shutdown interfaces are pre-assigned to each of the internal interfaces, so that in response to an invocation of one of the internal interfaces, the one or more error shutdown interfaces pre-assigned to [[to]] the one of the internal interfaces is activated

Allowable Subject Matter
Claims 1-11 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A control unit, comprising: a plurality of error shutdown interfaces each of which, upon activation, switch off at least one component to be controlled by the control unit; wherein the control unit is configured to run one or more different applications, each of which is equipped to trigger an error shutdown, when an error is detected; wherein the control unit is additionally configured to provide internal interfaces for the one or more applications,  [], so that in response to an invocation of one of the internal interfaces, the one or more error shutdown interfaces pre-assigned to the one of the internal interfaces is activated";
Since, no prior art was found to teach: ”one or more of the error shutdown interfaces are pre-assigned to each of the internal interfaces” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 9-11, the claims recite essentially similar or additional limitations as in claim 1;
For dependent claims 2-8, the claims are allowed due to their dependency on allowable independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “Shutdown” page for computing, provides an example for shutdown interface.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114